Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 1 of 14



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 20-21553-CIV-COOKE

   PATRICK GAYLE, et al.,

                    Petitioners/Plaintiffs,

   vs.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field
   Office, U.S. Immigration and
   Customs Enforcement, et al.,

               Respondents/Defendants.
   ______________________________________/

                 DEFENDANTS’ RESPONSE AND OPPOSITION TO PETITIONERS’
                   EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

           Defendants, by and through their undersigned counsel, file their Response and

   Opposition to Petitioners’ Emergency Motion for Preliminary Injunction, and state:

           I.       INTRODUCTION

           Petitioners are detainees in the custody of U.S. Immigration and Customs Enforcement,

   at three separate locations: (1) Krome Detention Center, Miami, Florida; (2) Broward

   Transitional Center, Pompano Beach, Florida; and (3) Glades County Detention Center, Moore

   Haven, Florida. 1     Petitioners allege that ICE has failed to take adequate measures to prevent

   them from being infected with the COVID 19 virus, and this entitles them to be released from

   detention. Respondents dispute petitioners’ assertions, as detention staff at Krome, Broward

   Transitional Center, and Glades Detention Center have implemented reasonable measures to



   1
    Glades County Detention Center is located in Moore Haven, Florida, which is in the Middle District of Florida.
   For this reason, this Court lacks jurisdiction to review any claim regarding the adequacy of the conditions of
   confinement at Glades County Detention Center. Rumsfeld v. Padilla, 542 U.S. 426, 434-37 (2004)
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 2 of 14



   minimize the risk of transmission of the COVID-19 virus.

          Petitioners have not demonstrated a substantial likelihood of prevailing in their claim that

   respondents are deliberately indifferent to their serious medical needs, which is the standard

   applicable to the care owed by a custodian to a detainee under the Fifth Amendment.

   Consequently, petitioners’ motion for preliminary injunction should be denied.

          II.     DEFENDANTS ARE PROVIDING ADEQUATE MEDICAL CARE TO
                  DETAINEES AT KROME, BROWARD TRANSITIONAL CENTER, AND
                  GLADES DETENTION FACILITY

          In Hamm v. DeKalb County, 774 F.2d 1567 (11th Cir. 1985), the Eleventh Circuit held

   that “in regard to providing pretrial detainees with such basic necessities as food, living space,

   and medical care the minimum standard allowed by the due process clause is the same as that

   allowed by the eighth amendment for convicted persons.” Id. at 1574.        Applying the Eighth

   Amendment standard to a claim of inadequate medical care, the appellate court observed that,

   “[t]o recover on his claim of inadequate medical care, Hamm had to prove that jail officials

   engaged in ‘acts or omissions sufficiently harmful to evidence deliberate indifference to [his]

   serious medical needs.’” Id. at 1574-75, citing Estelle v. Gamble, 429 U.S. 97, 106 (1976).

          In Estelle, the Supreme Court found that deliberate indifference to serious medical needs

   of prisoners constitutes the “unnecessary and wanton infliction of pain.” 97 S.Ct. at 291. In the

   medical context, the Court found that an inadvertent failure to provide adequate medical care

   cannot be said to constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to

   the conscience of mankind.”

                  Thus, a complaint that a physician has been negligent in
                  diagnosing or treating a medical condition does not state a valid
                  claim of medical mistreatment under the Eighth Amendment.
                  Medical malpractice does not become a constitutional violation
                  merely because the victim is a prisoner. In order to state a
                  cognizable claim, a prisoner must allege acts or omissions

                                                     2
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 3 of 14



                     sufficiently harmful to evidence deliberate indifference to serious
                     medical needs. It is only such indifference that can offend
                     “evolving standards of decency” in violation of the Eighth
                     Amendment. Id. (footnote omitted).

            In Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970 (1994), the Supreme Court defined

   “deliberate indifference” as requiring that the prison official be subjectively aware of the risk in

   order to violate the Eighth Amendment:

                     We hold instead that a prison official cannot be found liable under
                     the Eighth Amendment for denying an inmate humane conditions
                     of confinement unless the official knows of and disregards an
                     excessive risk to inmate health or safety; the official must both be
                     aware of facts from which the inference could be drawn that a
                     substantial risk of serious harm exists, and he must also draw the
                     inference.

   114 S.Ct. at 1979.

            A.       Krome Service Processing Center

            As of April 16, 2020, at 12:00 noon, there are two detainees at Krome with a laboratory-

   confirmed case of COVID-19. Declaration of Liana J. Castano, Acting Officer in Charge, D.E.

   33-1 at 4, ¶ 15(a). Both are medically isolated pursuant to Center for Disease Control (CDC)

   guidelines. One detainee was previously admitted to the community hospital and was

   discharged to Krome. There have been no transfers of detainees with laboratory confirmed

   cases of COVID-19. Id.          Twenty detainees have been tested at Krome for COVID-19.

            There are four (4) staff members at Krome with a laboratory confirmed case of COVID-

   19. D.E. 33-1 at 4, ¶ 15(b). 2 They have been removed from the work schedule and are following

   CDC quarantine guidelines. Id.

            There are three (3) groups of detainees at Krome subject to cohorting, due to the



   2
    Subsequent to the filing of Ms Castano’s Declaration in this case, a fourth staff member was identified as testing
   positive for COVID-19.

                                                             3
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 4 of 14



   identification of a staff member who tested positive for COVID-19. D.E. 33-1 at 5, ¶ 15(c). The

   three cohort groups are located in: (1) Building 11 (104 detainees), which contains 3,900 square

   feet of living space, to include the dormitory, showers and toilets, and a common day room,

   which includes television, detainee phones, and tablets; (2) POD 2 (62 detainees), which contains

   2,265 square feet of living space, to include the dormitory, showers and toilets, and a common

   day room; and (3) Krome Behavioral Health Unit (15 detainees), is a 15, 400 square foot area

   consisting of a nurses’ station, common area day room, group therapy rooms, two dormitory

   areas which include television, detainee phones, and tablets. D.E. 33-1 at 5, ¶¶ 15(c) and (d).

           Housing units under cohort status are monitored daily and issued surgical masks. The

   Immigration Health Services Corps (IHSC) performs daily dormitory rounds in housing units

   under cohort status. Id., ¶ 15(e). A nurse visits the housing unit daily, and provides education

   regarding proper hygiene, to include hand washing. Information is provided to detainees on

   procedures in place for health care and the sick call process. The medical staff also assess

   detainees for individuals reporting symptoms, and those individuals are referred to the clinic for

   evaluation. If a detainee has symptoms that are suspicious for COVID-19, a surgical mask is

   placed on the detainee’s face and he is placed in isolation, pending further testing to rule out non-

   COVID-19 infection, such as influenza, and/or referral to the emergency department for further

   evaluation and testing.

           To date, all detainees subject to cohorting are asymptomatic for COVID-19. D.E. 33-1 at

   5, ¶ 15(d).

           Each detainee is screened for disabilities upon admission by a medical professional. D.E.

   33-1, ¶ 8. A detainee’s temperature is taken and he is screened for respiratory illnesses.

   Detainees are asked if they have had close contact with a person with laboratory-confirmed



                                                    4
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 5 of 14



   COVID-19 in the past 14 days. Id., ¶ 9. Detainees who present with symptoms compatible with

   COVID-19 will immediately be transported off-site to a local hospital for further evaluation and

   testing. If the testing is positive, the detainee will remain isolated and treated.

            In cases of known exposure to a person with confirmed COVID-19, asymptomatic

   detainees are placed in cohorts with restricted movement for the duration of the most recent

   incubation period (14 days after the most recent exposure to an ill detainee) and are monitored

   daily.

            The Krome Detention Center is within its approved capacity and is not overcrowded.

   D.E. 33-1 at 6, ¶ 16.

            B.     Glades County Detention Center

            As of 12:00 noon, April 16, 2020, there are no confirmed cases of COVID-19 at Glades

   County Detention Center, and no detainee is subject to cohorting. D.E. 33-1 at 4, ¶ 14. Further,

   there are no staff members at Glades who have tested positive for COVID-19. Id.

            C.     Broward Transitional Center

            As of 11:00 a.m., April 16, 2020, Broward Transitional Center has no suspected cases of

   COVID-19. Declaration of Juan A. Lopez-Vega, D.E. 30-1 at ¶ 14. Further, there are no

   confirmed cases of COVID-19 at the Broward Transitional Center, nor are there any detainees

   cohorted for exhibiting symptoms of COVID-19. There are two detainees who are cohorted as a

   precautionary measure, after they returned from a hospital stay for non-COVID-19 issues. These

   two detainees are medically assessed twice a day. They are housed by themselves with no other

   detainees in the room.

            Also, there are no GEO Group or ICE staff members who have tested positive for

   COVID-19 at the Broward Transitional Center. Id.



                                                      5
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 6 of 14



          ICE has taken action at Broward Transitional Center to reduce the detainee population.

   D.E. 30-1 at 6, ¶ 23. Detainees at high risk for COVID-19, and those with chronic conditions,

   are identified by ICE and GEO Group. All detainees 60 years of age and older have been

   released from the Broward Transitional Center. Id. Further, the detention population has been

   reduced by 35 per cent, in accordance with ICE’s guidance of April 10, 2020, to facilitate social

   distancing to mitigate the spread of COVID-19. Id.

          III.    PETITIONERS’ MOTION FOR PRELIMINARY INJUNCTION SHOULD BE
                  DENIED

          Petitioners seek a preliminary injunction from this Court, ordering their release and the

   release of similarly situated detainees. D.E. 1 at 108. In order to obtain preliminary injunctive

   relief, petitioners must show: (1) a substantial likelihood of success on the merits; (2) irreparable

   injury will be suffered unless the injunction issues; (3) the threatened injury to the movant

   outweighs whatever damage the proposed injunction may cause the opposing party; and (4) if

   issued, the injunction would not be adverse to the public interest. Callahan v. U.S. Dept. Of

   Health & Human Svcs., 939 F.3d 1251, 1257 (11th Cir. 2019), citing McDonald’s Corp. v.

   Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). Moreover, because a preliminary injunction

   “is an extraordinary and drastic remedy,” relief may not be granted “unless the movant clearly

   established the burden of persuasion as to the four requisites.” Id. (internal quotation marks and

   citation omitted).

          “The purpose of a preliminary injunction is merely to preserve the relative positions of

   the parties until a trial on the merits can be held.” University of Texas v. Camenisch, 451 U.S.

   390, 395 (1981). “The chief function of a preliminary injunction is to preserve the status quo

   until the merits of the controversy can be fully and fairly adjudicated.” Suntrust Bank v.

   Houghton Mifflin Co., 268 F.3d 1257, 1265 (11th Cir. 2001)(citation omitted). In this case, the

                                                    6
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 7 of 14



   preliminary injunctive relief petitioners seek – release from detention – goes well beyond

   preserving the status quo. Indeed, what petitioners ask for is the complete relief that they would

   only be entitled to after a full adjudication of the merits of their claims. This is well beyond the

   scope of a preliminary injunction. “The purpose of a preliminary injunction is not to give the

   plaintiff the ultimate relief it seeks.” Warnervision Entertainment Inc. v. Empire of Carolina,

   Inc., 101 F.3d 259, 261 (2nd Cir. 1996). Since the remedy petitioners seek is beyond what

   preliminary injunctive relief is meant to address, petitioners’ motion should be denied.

           A.      Petitioners Have Failed to Establish a Substantial Likelihood of Success on the
                   Merits of Any of their Three Claims

           In Count One, petitioners claim defendants have not followed the National Detention

   Standards in a variety of ways, relying upon declarations signed by petitioners. D.E. 1 at 98-104.

   In Count Two, petitioners allege a violation of the Fifth Amendment, which is a deliberate

   indifference claim. D.E. 1 at 104-105. In Count Three, petitioners allege a separate claim under

   the Fifth Amendment under the state created danger doctrine. D.E. 1 at 105-107.

           Defendants have provided declarations explaining the screening procedures for new

   detainees; the medical capabilities at all three facilities; the testing capabilities, confirmed cases,

   and cohort information at each facility; the frequency of sanitation and the provision of sanitation

   supplies at each facility; the personal protective equipment for staff and attorney visitation, as

   well as the suspension of social visits at each facility to prevent exposure; the measures to screen

   all detainees and educate them on COVID-19; the physical plant where detainees are housed at

   each facility, to include the space between detainees’ beds; the number of toilets and the average

   distance between them; where meals are served and the average space between dayroom tables;

   the number of showers available and the space between them; when showers may be taken by

   detainees; and the efforts implemented at reducing the detainee population. D.E. 33-1,

                                                      7
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 8 of 14



   Declaration of Liana J. Castano, D.E. 30-1; Declaration of Juan A. Lopez Vega; D.E. 30-2,

   Declaration of Supervisory Detention and Deportation Officer Paul J. Swartz. 3

            These declarations establish that defendants are in substantial compliance with the

   National Detention Standards. The Coronavirus Pandemic has challenged all institutions, to

   include federal, state and local governments; the court system; the medical care establishment; as

   well as all aspects of industry and commerce, worldwide. DHS and ICE have followed their

   National Detention Standards, making adjustments where required by circumstances, in order to

   provide a reasonably safe environment for detained individuals in their custody.

            Petitioners have failed to demonstrate a substantial likelihood of success on their claim of

   inadequate medical care because they cannot show defendants have been deliberately

   indifference to their serious medical needs. DHS and ICE, relying upon CDC Guidance, have

   implemented measures to minimize the risk of a detainee contracting COVID-19. These

   measures include screening of detainees coming into the three facilities; education of detainees

   on hygiene and social distancing; isolation and monitoring of detainees whom may have had

   contact with an infected individual; cleaning and sanitizing the physical plant of the detention

   facilities; and prompt medical intervention when there is reason to believe a detainee may have

   contracted COVID-19.          A detainee’s contacts with persons from outside the detention facility

   have been limited due to the potential for infection. Visitation with relatives, an important

   morale program in any penal institution, was curtailed early on.               Noncontact professional visits

   are encouraged at Krome, but if an attorney wants to meet in-person with a detainee, the attorney

   is required to wear personal protective equipment. Castano Decl., D.E. 33-1 at 6, ¶ 19.



   3
     Deportation Officer Swartz’s declaration was filed in response to the Court’s inquiry on whether any of the 34
   petitioners have been transferred since the filing of the habeas petition. None of the 34 petitioners has been
   transferred. D.E. 30-2, ¶ 4.

                                                            8
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 9 of 14



          In Keohane v. Fla. Dept. of Corrections Secretary, 952 F.3d 1257 (11th Cir. 2020), the

   Eleventh Circuit noted that, “[w]e have held, for instance, that the Constitution doesn’t require

   that the medical care provided to prisoners be ‘perfect, the best obtainable, or even very good.’”

   Id. at 1266, citing Harris v. Thigpen, 941 F.2d 1495, 1510 (11th Cir. 1991). Instead, “[m]edical

   treatment violates the [E]ighth [A]mendment only when it is so grossly incompetent, inadequate,

   or excessive as to shock the conscience or to be intolerable to fundamental fairness.” Id. at 1505.

          In this case, petitioners have provided declarations from Dr. Shin and Dr. Greer,

   expressing their opinions on the measures taken by ICE and DHS regarding prevention of

   COVID-19 infection to detainees. Those opinions do not demonstrate deliberate indifference to

   petitioners’ serious medical needs since “a simple difference in medical opinion between the

   prison’s medical staff and the inmate as to the latter’s diagnosis or course of treatment [fails to]

   support a claim of cruel and unusual punishment.” Keohane, 952 F.3d at 1266 (citations

   omitted).

          Petitioners also claim they are entitled to release under the state-created danger doctrine.

   D.E. 1 at 105. In Perez-Guerrero v. U.S. Atty General, 717 F.3d 1224 (11th Cir. 2013), the

   Eleventh Circuit explained that “only custodial relationships automatically give rise to a

   governmental duty, under substantive due process, to protect persons from harm by third

   parties.” Id. at 1233, citing Doe v. Braddy, 673 F.3d 1313, 1318 (11th Cir. 2012).      Defendants

   agree that petitioners are in a custodial relationship, but the COVID-19 virus is not a third party.

   The cases in which individuals invoked the state created danger doctrine involved harm caused

   by individuals, not a communicable disease. White v. Lemacks, 183 F.3d 1253 (11th Cir.

   1999)(nurse working in prison infirmary assaulted by inmate); Perez-Guerrero (alien claimed life

   would be threatened if deported to Mexico due to reprisals by persons he testified against in



                                                     9
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 10 of 14



   United States); and Doe v. Braddy (five-year old child sexually assaulted by teenaged minor

   placed by state social workers in adoptive home). Inasmuch as the coronavirus is not a third

   party, petitioners cannot claim a substantive due process right to protection from it.

          B.      The Public Interest Does Not Favor Granting Injunctive Relief

          Petitioners are aliens who are in various stages of their removal proceedings under the

   Immigration and Nationality Act. “U.S. Immigration law authorizes the Government to detain

   certain aliens seeking admission into the country under [8 U.S.C.] §§ 1225(b)(1) and (b)(2). It

   also authorizes the Government to detain certain aliens already in the country pending the

   outcome of removal proceedings under §§ 1226(a) and (c).” Jennings v. Rodriguez, 138 S.Ct.

   830, 838 (2018). Under this authority granted by Congress, the DHS and ICE have determined

   that petitioners should be detained pending the outcome of their proceedings.

          Aside from their claims of inadequate medical care, petitioners do not challenge the

   lawfulness of their detention. In Demore v. Kim, 538 U.S. 510 (2003), the Supreme Court

   observed, “this Court has recognized detention during deportation proceedings as a

   constitutionally valid aspect of the deportation process.” Id. at 523. ICE has considered factors

   such as risk of flight and danger to the community in its decision to detain the petitioners. These

   judgments are entrusted to DHS and ICE through the INA, so those agencies can exercise their

   judgment to protect the public.

          Granting an injunction ordering petitioners’ release would disserve the public interest.

   Petitioners assail the measures implemented by ICE at Krome, Broward Transitional Center, and

   Glades County Detention Center, to minimize exposure to COVID-19. They claim defendants

   “violate CDC Guidelines by refusing to release people and instead keeping them confined in

   close sleeping, eating, and living quarters at Krome, Glades, and BTC. Further, because



                                                    10
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 11 of 14



   Respondents can and should release Petitioners and those similarly situated, ‘cohort quarantine’

   is not the only ‘available option.’” D.E. 1 at 101-102, ¶ 331.

           The Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

   Correctional and Detention Facilities (March 23, 2020)(CDC Guidelines), recognizes the unique

   challenges posed by housing many people in a single physical setting. CDC Guidelines at 2-3.

   In recognition of the many differing conditions existing at correctional and detention facilities,

   the CDC states:

                   The guidance may need to be adapted based on individual
                   facilities’ physical space, staffing, population, operations, and
                   other resources and conditions.

   CDC Guidelines at 1 (emphasis in original). The CDC clearly recognized that detention center

   administrators and health care professionals would need to exercise their judgment in applying

   the Guidelines to their facility.

           For every alleged deficiency petitioners identify, they claim the Government has an

   “available option,” which is to release them. CDC health care professionals expended

   tremendous time and effort in preparing a 26-page, single-spaced guidance, to assist detention

   center administrators and staff in implementing measures to minimize the risk of infection, and

   to manage those who are suspected of being infected. Plainly, the CDC understood that

   releasing a detainee is not the sole “available option.” Instead, the judgment as to whether a

   detainee should be released rests in the hands of those administering the detention facility, and

   those officials must balance the risk of infection or potential harm to a detainee with the public

   interest in detaining the individual.   Those judgments should remain in the hands of those

   entrusted by Congress to make them, the DHS and ICE. Consequently, the motion for

   preliminary injunction should be denied.



                                                    11
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 12 of 14



          IV.     THE REMEDY FOR INADEQUATE MEDICAL CARE IS NOT RELEASE
                  FROM DETENTION

          Petitioners are aliens who are in various stages of removal proceedings under the

   Immigration and Nationality Act. They are lawfully detained by ICE pursuant to authority

   granted by Congress in 8 U.S.C. §§ 1225, 1226, or 1231.      Petitioners seek an injunction from

   this Court, requiring ICE to release them from detention, because ICE is allegedly not providing

   adequate medical care sufficient to prevent them from being infected with the COVID 19 virus.

   Defendants dispute petitioners’ claim of inadequate medical care, but even if the medical care

   was found to be inadequate, the remedy would not be to order release from detention.

          In Gomez v. United States, 899 F.2d 1124 (11th Cir. 1990), plaintiff Gomez, a convicted

   criminal, filed a habeas petition, claiming he had AIDS, and was not receiving adequate

   treatment for his medical condition. Id. at 1125. The district court ordered Gomez released

   pending final resolution of the habeas claim, finding that the treatment of Stage IV AIDS at the

   Metropolitan Correctional Center was inadequate. On appeal, the Eleventh Circuit reversed,

   observing that, “[t]he district court apparently overlooked the fact that even if Gomez prevails on

   his habeas corpus petition, he would not be entitled to be released from prison.” Id.

          The appellate court noted that, “even if a prisoner proves an allegation of mistreatment in

   prison that amounts to cruel and unusual punishment, he is not entitled to release.” Id. at 1126,

   citing Cook v. Hanberry, 596 F.2d 658, 660 (5th Cir. 1979). Further, the Court stated, “[t]he

   appropriate Eleventh Circuit relief from prison conditions that violate the Eighth Amendment

   during legal incarceration is to require the discontinuance of any improper practices, or to require

   correction of any condition causing cruel and unusual punishment.” Id., citing Cook, 596 F.2d

   at 660. As to Gomez’s claim of inadequate medical treatment, the Court found:

                  Assuming arguendo that his allegations of mistreatment

                                                   12
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 13 of 14



                   demonstrate cruel and unusual punishment, the petitioner still
                   would not be entitled to release from prison. The appropriate
                   remedy would be to enjoin continuance of any practices or require
                   correction of any conditions causing him cruel and unusual
                   punishment. Id. at 1126 (citations omitted).

   In the specific context of Gomez’s inadequate medical care claim, the Eleventh Circuit observed

   that, “[i]f Gomez proves his claim of cruel and unusual punishment because of medical

   treatment, the most relief that he could obtain would be an injunction against practices that are in

   violation of the Eighth Amendment, or a mandatory injunction to bring his treatment up to

   constitutional standards.” Id. at 1126-27.

          One other aspect of Gomez applies to this case. The Eleventh Circuit found that

   granting bail to Gomez pending consideration of his habeas petition “gave Gomez more relief on

   a preliminary basis that he would be entitled to if he ultimately prevails on his constitutional

   claims.” Id. at 1127. This is precisely what petitioners seek in this case, and is relief to which

   they are not entitled, even if they could demonstrate the medical care was inadequate under the

   Constitution.

                                             CONCLUSION

          Petitioners have failed to establish a likelihood of success on the merits of their claims of

   inadequate medical care. The public interest would be disserved by granting injunctive relief.

   Therefore, petitioners’ motion for preliminary injunction should be denied.

   DATED:          April 17, 2020                Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                          By:    s/ Dexter A. Lee
                                                 DEXTER A. LEE
                                                 Assistant U.S. Attorney
                                                 Fla. Bar No. 0936693
                                                 99 N.E. 4th Street, Suite 300

                                                    13
Case 1:20-cv-21553-MGC Document 40 Entered on FLSD Docket 04/17/2020 Page 14 of 14



                                            Miami, Florida 33132
                                            (305) 961-9320
                                            Fax: (305) 530-7139
                                            E-mail: dexter.lee@usdoj.gov

                                            s/Natalie Diaz
                                            NATALIE DIAZ
                                            ASSISTANT U.S. ATTORNEY
                                            Florida Bar No. 85834
                                            E-mail: Natalie.Diaz@usdoj.gov
                                            99 N.E. 4th Street, Suite 300
                                            Miami, Florida 33132
                                            Telephone: (305) 961-9306

                                            ATTORNEYS FOR DEFENDANTS

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 17, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.



                                            __s/ Dexter A. Lee______________________
                                            DEXTER A. LEE
                                            Assistant U.S. Attorney




                                               14
